MOTION to enlarge time for argument until appellant's restoration to sanity.
The defendant having been found to be insane by a commission appointed under section 495a of the Code of *Page 626 
Criminal Procedure, and the governor having committed him to a state hospital, there to remain until restored to his right mind, it is ordered that the time for the argument of the appeal from the judgment of death against him be enlarged until the defendant's restoration to sanity is duly certified to the governor, when the case may be brought on for argument upon one month's notice by the district attorney. (People v. Skwirsky,213 N.Y. 151.)